internal_revenue_service number release date index number -------------------- --------------------------------------- --------------------------------------- ----------------------------- --------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-111867-09 date august legend taxpayer --------------------------------------- ---------------------- trust --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- -------------------- ------------------------------------------------ --------------------------------------------------------------------------------- --------------- state board committee dear -------------- this is in reply to your letter dated date and subsequent correspondence in which you request various rulings on behalf of taxpayer with respect to trust and benefits provided by trust facts taxpayer is a governmental entity created by state statute taxpayer provides health and welfare benefits for its active and retired employees their spouses and dependents plr-111867-09 taxpayer is governed by a seven member board one member is a state official and six members are selected by the governor of state trust was created by taxpayer to provide a vehicle for accumulating amounts needed to pay for retiree benefits taxpayer is the sole participating employer in trust trust income is derived from taxpayer contributions employee contributions and investment_income trust income is used exclusively to provide health and life_insurance benefits to its retirees and their spouses and dependents and to pay for the cost of administering trust taxpayer represents that the liabilities of the trust with regard to each benefit provided are accounted for separately no private interests participate in or benefit from the operation of trust other than as providers of goods and services trust’s initial trustee is the seven member retiree benefits trust committee of taxpayer committee receives contributions distributes benefits and invests trust assets any trustee can be removed and replaced by board successor trustees are selected as follows one trustee is selected by board three trustees are officers of taxpayer all of whom serve at the pleasure of board one trustee is selected by the ceo of taxpayer taxpayer’s ceo also serves at the pleasure of board board has the right to amend trust at any time without the consent of the trustees taxpayer also has the right to terminate trust upon termination assets of trust are used exclusively to pay the administrative expenses of trust and to provide for retiree benefits board has amended the trust agreement to clarify that in no case will any assets in trust be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the internal_revenue_code the code the health benefits are provided through insured plans there is no salary-reduction election with respect to the retiree health benefit coverage represents that there is no cash-out of any unused amounts and no conversion of the value or sick or vacation days to retiree health in addition taxpayer trust provides for payment of premiums for dollar_figure of basic group-term_life_insurance for certain eligible retirees taxpayer pays the full cost of the basic coverage eligible retirees also have the option to purchase additional life_insurance coverage the full cost of the optional insurance selected by the retiree is paid for by the retiree on an after-tax basis taxpayer does not subsidize any of the cost of the optional insurance all rates charged for the optional insurance are age-based and all are below the table i rates found in sec_1_79-3 of the income_tax regulations the group-term_life_insurance plan does not discriminate in favor of key employees under the rules of sec_79 of the code both the basic and the optional insurance coverage are purchased through the same insurance_company taxpayer represents that the premium rates for the optional plr-111867-09 insurance are determined separately from and independently of the premium rates for the basic life_insurance the finances of the optional and basic insurance plans are accounted for separately and independently the optional insurance does not subsidize the basic insurance nor does the basic insurance subsidize the optional insurance_trust may be terminated only if taxpayer ceases contributions to trust and all assets of trust are distributed in accordance with the purposes of trust agreement law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health was excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides medical and life_insurance benefits to retired employees of taxpayer their spouses and dependents providing medical and life_insurance benefits to former public employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code plr-111867-09 the income of trust accrues to taxpayer its sole participating employer no private interests participate in or benefit from the operation of trust other than as providers of goods or services the trust’s dedication of its corpus or income exclusively for the benefit of the retirees their spouses and dependents satisfies an obligation taxpayer has assumed or been assigned with respect to providing benefits to its employees the benefit to taxpayer’s participating employees their spouses and dependents is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items however sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 but employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 is not excludable from the employee's gross_income under sec_106 the taxation of employer-provided group-term insurance on the life of an employee including a retiree is governed by sec_79 of the code under sec_79 the term employee includes a retiree if a group-term_life_insurance plan meets the non- discrimination requirements of sec_79 dollar_figure of such coverage is excludable from the employee's income for coverage above dollar_figure sec_79 requires the employee to include in income an amount equal to the cost of life_insurance provided under a policy carried directly or indirectly by his or her employer less any amounts paid_by the employee toward the purchase of such insurance sec_79 requires plr-111867-09 the cost of the insurance to be computed by using the uniform premiums prescribed in table i of the sec_79 regulations sec_1_79-1 of the regulations sets out the conditions that must be met before a policy of life_insurance will be considered group-term_life_insurance for purposes of sec_79 sec_1_79-1 of the regulations requires that the life_insurance be provided under a policy carried_directly_or_indirectly_by_the_employer the meaning of the term policy for purposes of sec_79 includes two or more obligations of an insurer or its affiliates that are sold in conjunction sec_1_79-0 of the regulations obligations that are offered or available to members of a group_of_employees are sold in conjunction if they are offered or available because of the employment relationship these obligations of the same insurer are aggregated despite actuarial sufficiency of the premiums charged for each obligation and even if the obligations are contained in separate documents the regulations however allow an employer to elect to treat two or more obligations each of which provides no permanent benefits as separate policies if the premiums are properly allocated among such policies thus an employer may have more than one policy however each policy must be tested separately to determine if it is carried_directly_or_indirectly_by_the_employer if a policy is not carried_directly_or_indirectly_by_the_employer no income will be imputed to an employee under sec_79 on account of the insurance provided under that policy a policy of life_insurance is carried_directly_or_indirectly_by_the_employer if a the employer pays any part of the cost of the life_insurance directly or through another person or b the employer or two or more employers arrange for payment of the cost of the life_insurance by their employees and charge at least one employee less than the cost of his or her insurance as determined under table i and at least one other employee more than the cost of his or her insurance determined in the same way applying the above rules to the group term life_insurance on the lives of the eligible retirees of taxpayer both the basic and the optional insurance are available to the retirees because of an employment relationship in addition both the basic and the optional insurance are purchased from the same insurer therefore the obligations contained in the basic and the optional coverage will be treated as a single policy for purposes of sec_79 unless the requirements have been met to elect to treat such obligations as separate policies because neither the basic nor the optional coverage contains permanent benefits the only requirement for electing separate treatment is that the premiums be properly allocated between the basic and the optional coverages plr-111867-09 based on the information submitted and representations made we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code contributions paid to trust which are used exclusively to pay for the accident or health coverage of retired employees their eligible spouses and dependents as defined in sec_152 determined without regard to sec_152 b and d b of the code are excludable from the gross_income of retirees and their eligible spouses and dependents under sec_106 however to the extent individuals are covered under trust who do not qualify as a spouse or as a dependent under federal_law the trust will in accordance with applicable tax law include in the gross_income of related employees the fair_market_value of the coverage for the nonspouse or nondependent the insurance premiums are properly allocated between the basic coverage and optional coverage so that an election can be made to treat the basic and the optional coverage as separate policies for purposes of sec_79 because taxpayer pays the cost of the basic insurance coverage the basic coverage is within the definition of carried_directly_or_indirectly_by_the_employer however the optional coverage is not carried_directly_or_indirectly_by_the_employer because taxpayer neither pays any part of the cost of the optional insurance nor charges employees rates that straddle the table i rates because the dollar_figure of basic life_insurance coverage is the only coverage provided directly or indirectly by taxpayer no amounts are includible in a retiree’s gross_income with respect to the group-term_life_insurance provided through trust the ruling assumes that a retiree is not also provided group-term_life_insurance through another employer in which case the retiree is required to aggregate the dollar_figure basic coverage provided by taxpayer with the group-term_life_insurance coverage provided through the policy or policies carried directly or indirectly by the other employer or employers no opinion is expressed on the classification of trust as a_trust or corporation for federal tax purposes further no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein plr-111867-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative sincerely harry beker chief health and welfare branch office of associate chief_counsel division counsel tax exempt and government entities
